DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because text in the following figures is illegible: FIGS. 2(A)-(B), 4(A)-(E), 6(A)-(B), and 20. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claim 15 is objected to because of the following informalities: “then” on line 3 should recite “the.” Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naito et al (US 2016/0177078).
At the outset, Examiner notes that the preambles of independent claims 1, 6, 9, and 12 each state how the filament or method of manufacturer is used, which does not constitute a structural limitation for the claim.
Regarding claim 1, Naito discloses filament which is used as a material of a printed matter printed by a three-dimensional printing device using a fused deposition modeling method (FDM), the method comprising: a polylactic acid resin with a D-lactic acid content of 1.0 mol% or less (the reference teaching that the polyactic resin may comprise L-lactic acid form which includes 100% L form and no D form, thus meeting the less than 1% D form [0023]); and a thermoplastic elastomer ([0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).  
Regarding claim 2, Naito discloses wherein the thermoplastic elastomer contains a styrene resin and a mineral-oil-based plasticizer (paraffins are a type of mineral oil-based plasticizer; [0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).  
Regarding claim 3, Naito discloses wherein the thermoplastic elastomer contains an olefinic resin and a mineral-oil-based plasticizer ([0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).
Regarding claim 4, Naito discloses wherein the thermoplastic elastomer contains an olefinic resin and a mineral-oil-based plasticizer at a ratio ranging from a mixing weight ratio of 50:50 to a mixing weight ratio of 60:40 (paragraph [0081] showing the thermoplastic resin at a level of 5 to 400 parts per 100 parts of the polylactic acid, and the plasticizer at 5 to 30 parts per see also [0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).
Regarding claim 5, Naito discloses wherein the filament contains the polylactic acid resin and the thermoplastic elastomer at a ratio ranging from 10 parts by weight : 1 part by weight to 1 part by weight : 10 parts by weight ([0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).  
Regarding claim 6, Naito discloses method of manufacturing a filament used as a material of a printed matter printed by a three-dimensional printing device using a fused deposition modeling method (FDM), the method comprising mixing a total of 100 % by weight of a polylactic acid resin with a D-lactic acid content of 1.0 mol% or less (the reference teaching that the polyactic resin may comprise L-lactic acid form which includes 100% L form and no D form, thus meeting the less than 1% D form [0023]) and a thermoplastic elastomer; fusing by heating; and extruding the fused mixture to manufacture the filament ([0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).  
Regarding claim 7, Naito discloses wherein the thermoplastic elastomer contains a styrene resin and a mineral-oil-based plasticizer ([0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).  
Regarding claim 8, Naito discloses wherein the thermoplastic elastomer contains an olefinic resin and a mineral-oil-based plasticizer ([0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).  
Regarding claim 9, Naito discloses method of manufacturing a filament used as a material of a printed matter printed by a three-dimensional printing device using a fused deposition modeling method (FDM), the method comprising: a mixing step of mixing a 
Regarding claim 10, Naito discloses before the mixing step, a thermoplastic elastomer producing step of adjusting a mixing weight ratio of an olefinic resin and a mineral-oil-based plasticizer to a ratio ranging from 50 : 50 to 60 : 40 to produce the thermoplastic elastomer.  
Regarding claim 11, Naito discloses wherein, in the mixing step, the polylactic acid resin and the thermoplastic elastomer are mixed with each other at a ratio ranging from 10 parts by weight : 1 part by weight to 1 part by weight to 10 parts by weight ([0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).  
Regarding claim 12, Naito discloses filament used in a three-dimensional printing device performing three-dimensional molding by using a fused deposition modeling method (FDM) and serving as a material of a three- dimensional molded object, wherein a polylactic acid resin with a D-lactic acid content of 1.0 mol% or less; and a thermoplastic elastomer at a ratio ranging from 85% by weight : 15% by weight to 1% by weight : 99% by weight ([0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).  
Regarding claim 13, Naito discloses wherein the filament contains the polylactic acid resin and the olefinic resin at a ratio ranging from 60% by weight : 40% by weight to 30% by weight : 70% by weight ([0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).  
Regarding claim 14, Naito discloses wherein the filament contains the polylactic acid resin and the styrene resin at a ratio ranging from 60% by weight : 40% by weight to 30% by weight : 70% by weight ([0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).  
Regarding claim 15, Naito discloses wherein the thermoplastic elastomer contains a mineral-oil-based plasticizer at a ratio of 40% by weight to 70% by weight of the total weight of the thermoplastic elastomer and then mineral-oi-based plasticizer (paragraph [0081] showing the thermoplastic resin at a level of 5 to 400 parts per 100 parts of the polylactic acid, and the plasticizer at 5 to 30 parts per 100 parts of polylactic resin (0098), thus having an overlap of 5 to 30 parts per 100 parts of polylactic resin; see also [0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).  
Regarding claim 16, Naito discloses wherein the filament is obtained by mixing a mixture of the polylactic acid resin and the thermoplastic elastomer with a functional agent (plasticizers in paragraphs [0086]-[0090] include lubricants and aromatic esters and would be a functional agent that meets the claim; see also [0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).  
Regarding claim 17, Naito discloses wherein the functional agent is mixed at an ratio ranging from 20% by weight or less of the total weight of the polylactic acid, the thermoplastic elastomer and the functional agent (As noted in claim 1 of the reference, plasticizers as low as 5 parts per weight of 100 parts of polylactic acid would meet the claimed required of less than 20% by weight as required by claim 17; plasticizers in paragraphs [0086]-[0090] include lubricants and aromatic esters and would be a functional agent that meets the claim; see also [0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).  
Regarding claim 18, Naito discloses wherein the functional agent includes at least one of botanical essential oil, lubricant, aromatic ester, and paraben (plasticizers in paragraphs [0086]-[0090] include lubricants and aromatic esters and would be a functional agent that meets the claim; see also [0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).

Response to Arguments
Applicant's arguments filed November 24, 2021, have been fully considered but they are not persuasive.
Applicant’s replacement drawings do not provide further resolution so as to be legible as compared to the originally-filed drawings. This is demonstrated by the accompanying exploded views of the drawings provided by Applicant in the response. Legible copies of these drawings must be submitted.
The indefiniteness rejections under § 112(b) are withdrawn.
Applicant’s further claim amendments reciting a D-lactic acid content of 1.0 mol% or less includes no D-lactic acid content as well, and therefore does not further distinguish over the cited prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Evan Hulting/
Examiner
Art Unit 1745

/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745